Velva L. Price
   Travis County District Clerk
   Travis County Courthouse Complex
   P.O. Box 679003
   Austin, Texas 78767-9003




   January 3, 2017


   Mr. Jeffrey D. Kyle
   Third Court of Appeals
   P.O. Box 12547
   Austin, Texas 78711-2547

   RE: 03-16-00857-CV;       D-1-GN-16-000225

   Dear Mr. Kyle,

   A clerk's record in cause number, D-1-GN-16-000225 and Court of Appeals number
   03-16-00857-CV, styled, STATE OF TEXAS VS. OASIS HOSPITALITY, INC, ET AL, was due in your
   office December 27, 2016. This office has not received payment for the clerk's record as of today,
   January 3, 2017.

   Sincerely,

   (~·da YfJitamon~J
   Travis County Deputy District Clerk
   Civil Division
   Court Clerk assigned to Honorable Orlinda Naranjo
   P.O. Box 679003
   Austin, Texas 78767
   512-854-8956




Administrative Offices     Civil and Family Division     Criminal Division              Jury Office
   (512) 854-9457               (512) 854-9457             (512) 854-9420            (512) 854-9669
   fax: 854-4744                fax: 854-9549              fax: 854-4566             fax: 854-4457